           CASE 0:20-cv-01567-PAM-BRT Doc. 46 Filed 06/03/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


 John E. Jaunich, individually and on                     Civ. No. 20-1567 (PAM/BRT)
 behalf of all others similarly situated,

                            Plaintiff,             ORDER GRANTING STIPULATION
 v.                                                RE: MODIFICATION OF CLASS
                                                   CERTIFICATION BRIEFING
 State Farm Life Insurance Company,                SCHEDULE

                            Defendant.



         This matter is before the Court on the Parties’ Stipulation re: Modification of Class

Certification Briefing Schedule (ECF Dkt. 45).

         Upon the Stipulation of the parties, IT IS THEREFORE ORDERED that the

Stipulation Re: Modification of Class Certification Briefing Schedule (ECF Dkt. 45) is

hereby entered.

PURSUANT TO STIPULATION, IT IS SO ORDERED.


 DATED: __________________

                                            Honorable Becky R. Thorson
                                            United States Magistrate Judge




                                               1
CORE/2063187.0049/167186168.1
